DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to
invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10th 2021 has been entered.
3.	This action is in response to the applicant’s arguments filed on June 10th 2021.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on June 10th 2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton IV (US 2007/0175949; “Shelton”) in view of Mark et al. (US 6,245,084; “Mark”) and Boukhny et al. (US 2005/0228425; “Boukhny”).
Regarding claim 29, Yates discloses a surgical cutting and stapling instrument (10) configured to cut patient tissue (para. [0051]), comprising:
an end effector (12) comprising a proximal end and a distal end;
a firing member (33) configured to move within said end effector (12) from said proximal end to said distal end during a firing stroke (para. [0051]), wherein said firing member (33) comprises an upstanding portion (32) comprising a knife (see annotated diagram 1 below);
a shaft (8), wherein said end effector (12) extends from said shaft (8; Fig. 1), wherein said shaft (8) defines a longitudinal axis (see annotated diagram 2 below), wherein said upstanding portion (32) and said knife (see annotated diagram 1 below) are oriented orthogonal to said longitudinal axis (see annotated diagram 2 below), and wherein said knife (see annotated diagram 1 below) is configured to cut the patient tissue during the firing stroke (para. [0051]); and
a handle (6), wherein said shaft (8) extends from said handle (6; Fig. 2), and wherein said handle (6) comprises:
an electric motor (65) configured to output a rotary motion (para. [0059]), wherein said firing member (33) is operably responsive to said rotary motion (para. [0059] discloses actuating the drive shaft, which is connected to element 33; Fig. 6);
64; the power source is deemed to be untethered because it is not directly contacting the motor) configured to supply current to said electric motor (65; para. [0056]-[0057]);
a current control circuit (Fig. 11) connected to said power source (64; para. [0069]).
Shelton fails to disclose said current control circuit varies the current supplied to said electric motor from said power source, wherein said current control circuit is configured to run said electric motor in a plurality of operational modes, and wherein said plurality of operational modes comprises: a low power operational mode, wherein said electric motor is in said low power operational mode when said firing member is in a first portion of said firing stroke; and a high power operational mode, wherein said electric motor is in said high power operational mode when said firing member is in a second portion of said firing stroke, and wherein said second portion is different than said first portion; and a pulse width modulation circuit configured to control the speed of said electric motor at various times during said firing stroke.
However, Mark teaches a current control circuit (28) varies the current supplied to said electric motor (34) from said power source (col. 11 ll. 46-54), wherein said current control circuit (28) is configured to run said electric motor (34) in a plurality of operational modes (col. 6 ll. 66-67, col. 7 ll. 1-8), and wherein said plurality of operational modes comprises: said firing member is in a first portion of said firing stroke; and said firing member is in a second portion of said firing stroke, and wherein said second portion is different than said first portion the reference columns provided above state that the motor can be stopped in a desired position. This means the successive position can be different from the previous one); and a pulse width modulation circuit (56) configured to control the speed of said electric motor (34) at various times during said firing stroke (col. 6 ll. 26-36).
It would have been obvious to one having ordinary skill in the art, at the time
applicant's invention was made, to have modified the current control circuit of Shelton by having provided the different operational modes, as taught by Mark, in
order to stop the tool in a desired position. (col. 7 ll. 5-6).
Shelton in view of Mark fail to disclose a low power operational mode wherein said electric motor is in said low power operational mode; and a high power operational mode wherein said electric motor is in said high power operational mode.
	However, Boukhny teaches a low power operational mode wherein said surgical instrument is in said low power operational mode (para. [0113]); and a high power operational mode wherein said surgical instrument is in said high power operational mode (para. [0113]).
It would have been obvious to one having ordinary skill in the art, at the time
applicant's invention was made, to have modified the circuit and motor of Shelton in view of Mark by having provided the low and high power modes, as taught by Boukhny, in order to adjust the amplitude of the stroke of the surgical cutting and stapling instrument.



    PNG
    media_image1.png
    345
    403
    media_image1.png
    Greyscale

Diagram 1


    PNG
    media_image2.png
    540
    480
    media_image2.png
    Greyscale

Diagram 2

Claims 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton IV (US 2007/0175949; “Shelton”) in view of Mark et al. (US 6,245,084; “Mark”) and Boukhny et al. (US 2005/0228425; “Boukhny”) as applied to claim 29 above, and in further view of Guy et al. (US 5,464,144; “Guy”).
Regarding claim 30, Shelton in view of Mark and Boukhny disclose said current control circuit.
Shelton in view of Mark and Boukhny fail to disclose wherein said current control circuit comprises a current limiter, and wherein said current limiter is configured to change the current supplied to said electric motor from said power source.
However, Guy teaches a current limiter (110), and wherein said current limiter (110) is configured to change the current supplied to the surgical instrument from said power source (col. 9 ll. 33).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the current control circuit and electric motor of Shelton in view of Mark and Boukhny by having provided the current limiter, as taught by Guy, in order to shutdown the motor if it draws a current that’s exceeds a predetermined threshold.
Regarding claim 31, Shelton discloses the handle.
Shelton fails to disclose wherein said pulse width modulation circuit is
configured to change the voltage supplied to said electric motor from said power source.
However, Mark teaches wherein said pulse width modulation circuit (56) is
34) from said power source (col. 6 ll. 28-33).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the handle of Shelton by having provided the PWM circuit, as taught by Mark, in order to provide a variable voltage (col. 6 ll. 28-33).
8.	Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton IV (US 2007/0175949; “Shelton”) in view of Mark et al. (US 6,245,084; “Mark”) and Boukhny et al. (US 2005/0228425; “Boukhny”) as applied to claim 29 above, and in further view of Grant et al. (US 2002/0165559; “Grant”).
Regarding claim 32, Shelton in view of Mark and Boukhny and Adams
disclose said end effector.
Shelton in view of Mark and Boukhny fail to disclose said end effector
comprises a removable staple cartridge comprising a plurality of staples removably stored therein.
However, Grant teaches an end effector (35) comprises a removable staple
cartridge (45; para. [0025]) comprising a plurality of staples (49) removably stored therein (para. [0026]).
It would have been obvious to one having ordinary skill in the art, at the time
applicant's invention was made, to have modified the end effector of Shelton in view of Mark and Boukhny by having provided the removable staple cartridge, as taught by Grant, in order to fire an replace the cartridge, allowing multiple firings from the same surgical fastening device (para. [0025).
Response to Arguments
9.	Applicant’s arguments rely on newly amended claim language which is deemed to be read on by the new reference of Shelton as detailed in the action above.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731